MEMORANDUM ****
Fule Oyefule appeals pro se the judgment of the district court affirming the decision of the Commissioner of the Social Security Administration to deny Oyefule’s application for disability benefits and supplemental security income. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order affirming the denial of benefits. Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999). We affirm.
Because the medical evidence demonstrated that Oyefule’s lower back injury did not constitute a severe impairment, the administrative law judge (“ALJ”) did not err in finding Oyefule not disabled. See 20 C.F.R. §§ 404.1521, 416.921. In addition, the ALJ made the requisite specific findings to support the adverse credibility finding against Oyefule in connection with his claims of excessive pain. See Chavez v. Dep’t of Health & Human Servs., 103 F.3d 849, 853 (9th Cir.1996).
Oyefule’s contention that he was not aware of the Commissioner’s cross-motion for summary judgment is not grounds for reversal because he had a “full and fair opportunity to ventilate the issues” involved in the Commissioner’s motion in the district court. Cf. United States v. Grayson, 879 F.2d 620, 625 (9th Cir.1989).
Oyefule’s remaining contentions on appeal were not raised below, and we decline to hear them for the first time on appeal. See Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.